Filed 8/15/16 In re Ki. W. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR

In re Ki.W., a Person Coming Under the
Juvenile Court Law.
                                                                     B265472
LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. CK89770)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ROOSEVELT W.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County, Marguerite
Downing, Judge. Affirmed.
         William Hook, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, and William D. Thetford, Deputy County Counsel, for Plaintiff and Respondent.
      Appellant Roosevelt W. (Father) and K.G. (Mother) are the parents of one-
year old Ki.W. “Ki” Ki was detained from her parents in May 2014. At the
review hearing in June 2015, the court found that the Department of Children and
Family Services (DCFS) provided reasonable reunification services for Father, and
that although he had completed 37 weeks of his 52-week anger management and
domestic violence counseling program, he had achieved insufficient progress to
regain custody of Ki or be provided unmonitored visitation. The court extended
reunification services for an additional period. Within days of the review hearing,
the court issued a one-year restraining order, precluding Father from coming
within 100 yards of the caseworker. Father contends that substantial evidence does
not support the findings that return of custody would have endangered Ki or that
DCFS provided reasonable services. He further contends that the court abused its
discretion in ordered monitored visitation. Finally, he contends there was no
factual basis for issuance of the restraining order. We affirm the court’s orders.


              FACTUAL AND PROCEDURAL BACKGROUND
      A. Proceedings Involving Older Children, K and Ky
      The family has been the subject of two prior proceedings. In September
2011, Mother, then living with her parents and Ki’s older brother, “K,” had a
mental breakdown. Jurisdiction was asserted under Welfare and Institutions Code
section 300, subdivision (b) based on the court’s findings that Mother had mental
and emotional problems that rendered her incapable of providing regular care for
K, that Mother had struck K with a belt, and that Father and Mother had a history
of engaging in violent altercations when K was present.1 The court specifically
found that Father had struck Mother with a rope, tied her to a chair, and slapped

1
      Undesignated statutory references are to the Welfare and Institutions Code.

                                           2
her, and that Mother had thrown boiling water at Father.2 In July 2012, the
juvenile court directed Father to participate in individual counseling to address
domestic violence and other case issues with a DCFS-approved counselor. Father,
who was a resident of Alabama and had participated in a month-long parenting
class and anger management program in that state, refused to participate in
additional services. In November 2013, the court terminated reunification services
for K, and scheduled a section 366.26 hearing to consider termination of parental
rights over the boy.3
        In 2012, during the pendency of the proceedings involving K, a second child
-- “Ky” -- was born, testing positive for marijuana. Mother acceded to jurisdiction
based on her mental and emotional problems, her use of marijuana, and the
physical abuse of K and domestic violence described above.4 In July 2014, the
grandparents with whom the children were residing applied to adopt K and Ky.


2
        Respondent’s brief discusses additional serious allegations of domestic violence
raised in the proceedings, including allegations that Father pointed a gun at Mother and
dragged her by the hair. As there is nothing in the record to indicate the court found
these additional allegations true, we do not consider them. The brief also contends that
anonymous persons were “unwilling to come forward to provide a statement because of
their fear of Father.” The court below did not rely on anonymous allegations, and neither
do we.
3
       Father appealed that order, and this Court affirmed. Mother’s services, which had
been terminated in January 2013, were reinstated and terminated a second time at the
June 2015 hearing that is the subject of this appeal. Mother is not a party to this appeal.
K is not a subject of this appeal.
4
        At the November 2013 hearing at which reunification services for K were
terminated, the court provided Father reunification services for Ky. (Services were not
offered earlier because Mother had misled the court and DCFS about Ky’s parentage.)
Father filed an appeal of the dispositional order, contending that the court should have
transferred custody of Ky to him or at least provided unmonitored visitation. In support
of his appeal, he asserted, as he had with K, that the services he received in Alabama
were sufficient to address the concerns that caused the court to assert jurisdiction. We
affirmed the court’s orders. At the June 2015 hearing that is the subject of this appeal,
(Fn. continued on next page.)

                                             3
       B. Underlying Proceedings
              1. Events Preceding Jurisdictional/Dispositional Hearing
       In August 2013, Mother gave birth to the couple’s third child, “Ki” She and
Ki lived with a maternal aunt and uncle. Because the baby was being well cared
for, Mother was complying with her case plan and Father appeared to have
returned to Alabama, DCFS did not intervene until April 2014, when it received
reports that Father had either moved into the home or was a daily visitor, and that
while accompanying Mother to a medical appointment for one of the children,
Father had been “combative” and “verbally aggressive” toward Mother and the
maternal grandmother. Contacted by a caseworker, Mother denied Father lived
with her or was visiting regularly. After several unannounced visits, however,
caseworkers found Father at the home. Father refused to answer questions
concerning why he was there or where he was living. He behaved in a threatening
manner, yelling and screaming for an extended period. Fearful that he would
become physically violent, the caseworkers called law enforcement. When police
officers arrived, Father continued to yell and refused to answer questions. He
claimed to have sent Mother and Ki to Alabama. When Mother and Ki were
located (still in the area), DCFS removed Ki and placed her with her older siblings
in her grandparents’ home. On May 12, 2014, the court ordered Ki detained from
her parents and granted Mother monitored daily visitation and Father monitored
visitation three times per week.
       After the detention, the maternal grandmother and aunt reported that Mother
continued to suffer mental and emotional problems that had not been fully
addressed. There were no new allegations of domestic violence, but the


reunification services were terminated for Ky, and a hearing to consider termination of
parental rights over both older children was scheduled. Ky is not a subject of this appeal.

                                             4
caseworker concluded Ki was in danger based on: (1) Father’s failure to deal with
the issues that led to the assertion of jurisdiction over K, as demonstrated by the
verbal assaults on the caseworkers and the verbal confrontations with Mother
described in the detention report; (2) Mother’s lack of forthrightness concerning
her continuing relationship with Father; and (3) a concern that Mother and Father
would flee with Ki to Alabama.
      Between the detention and the June 2014 jurisdictional report, Father did not
keep in regular contact with DCFS, and DCFS was unable to arrange visitation.
The report stated that Father had “left a few voice messages for CSW Jones at 8
PM, and the messages [were] threatening and argumentative.” In addition, Father
sent several emails to the caseworkers in April and May. One accused the two
caseworkers who discovered him at Mother’s home of removing Ki “for no
reason,” and said Father did not feel comfortable having either of them as his
assigned caseworker. In July, a new caseworker attempted to set up a visitation
schedule for Father. When she called, Father was hostile and refused to
communicate over the telephone, calling the caseworker a liar.
      At the September 2014 jurisdictional hearing, the court found true that
Mother and Father had a history of engaging in violent altercations based on the
factual findings of the earlier petitions, viz., that Father had tied Mother to a chair,
struck her with a rope, and slapped her, that Mother threw boiling water at Father
and struck K with a belt, and that the couple engaged in incidents of domestic
violence in front of K. The court further found that Father had “failed to comply
with Court Ordered counseling and . . . continues to be aggressive and have angry
outbursts when in [Mother’s] and children’s presence,” and that Mother
“minimizes [Father’s] threatening and aggressive conduct.” Jurisdiction was
asserted under section 300, subdivisions (b) and (j).


                                            5
      Turning to disposition, the court instructed Father to participate in a 52-week
domestic violence program and individual counseling to address anger
management and domestic violence.5 It instructed Mother to participate in
individual counseling to address domestic violence and empowerment. It ordered
both parents to participate in an Evidence Code section 730 psychiatric evaluation.


             2. Events Preceding June 2015 Review Hearing
      In October 2014, Father began a 52-week counseling program focused on
addressing anger and domestic violence. He commenced visitation with Ki at
DCFS offices in November. Visits took place in the DCFS office near the
grandparents, although Father had requested the visitation site be moved to an
office closer to him. The DCFS monitor and the caseworker described Father as
caring, loving and affectionate. He brought snacks and toys, and the children
listened to his direction.
      In October 2014, Father asked that his aunt, E.J., be assigned as his monitor.
In December, the court ordered DCFS to set up visitation with E. as monitor, and
to prepare a report discussing, among other things, liberalization of parental visits.
After an investigation, the caseworker found nothing to preclude E. from becoming
a monitor.6 In January and February 2015, the court instructed DCFS to set up the
visitation monitored by the paternal aunt and report on the quality of Father’s
visitation. The caseworker who had been assigned to the case in October went on

5
       Father immediately moved, pursuant to section 388, to change the dispositional
order on the ground there had been no incidents of domestic violence since he completed
the Alabama programs. The court denied the request.
6
        The caseworker reported that visitation could not be liberalized because DCFS had
not yet received the report of the Evidence Code section 730 evaluator. In February
2015, the evaluator submitted his reports. He found that Father suffered no mental
illness.

                                           6
medical leave in February, and the matter was assigned to a new caseworker. In
March, the caseworker set up the visits, and both parents began visiting the
children in the aunt’s home. The aunt reported that the visits were appropriate, but
that the grandparents often stayed and distracted the children from interacting with
their parents. That same month, another new caseworker was assigned, Gerald
Udemezue. Father texted Udemezue saying he believed the grandparents were
“plant[ing]” allegations in K’s head. When questioned about his progress in court-
ordered programs, Father said that he had “done everything for many years” and
was still being given “a run around.”
      By May 2015, Father had completed 37 weeks of his 52-week program,
which included domestic violence/anger management counseling, individual
counseling and parenting classes. His counselor, Roger Davis, reported that Father
was remorseful about his past actions of domestic violence. Davis expressed the
opinion that Father was not a threat to his children, and should be permitted
unmonitored visitation.7
      In the October 2014 review report, DCFS recommended that Ki remain in
her grandparents’ home and that reunification services continue to be provided to
her parents. At the review hearing -- which took place over the course of several
days in June 2015, more than a year after the detention -- DCFS’s recommended
termination of reunification services.



7
       Davis said Father was working hard to educate himself on how to deal with
domestic situations that might arise in the future, including recognizing when he was in
an aggression cycle and dealing with his anger “when faced with a negative situation.”
Davis’s report stated that Father was “making every effort” to avoid becoming
“controlling, antagonistic, rude, and disrespectful” and that he was “learning how to
better manage his anger, stop violence or the threat of violence, [and] develop self-
control over his thoughts and actions . . . .”

                                            7
      At the hearing, Udemezue testified that he had concerns about Father’s
progress notwithstanding his counselor’s report because in many of their
interactions Father become upset and belligerent, raised his voice, and swore.
Father also made disparaging remarks about the caseworker, the department and
the judge, asked for the caseworker to be removed, and hung up on the caseworker
in the middle of a phone call. In addition, during interviews with both parents
present, when Udemezue asked Mother a question, she looked at Father before
responding and did not appear to be capable of acting independently. Udemezue
testified that he had met with Father three or four times since March 2015, and that
Father had refused to answer any questions about his program. Udemezue
expressed some concerns about Father’s counselor’s qualifications, but
acknowledged he had neither mentioned those concerns to Father nor spoken to the
counselor.
      Rashawn Davis, who monitored Father’s visits from November 2014 to
January 2015, testified that Father interacted with the children appropriately
throughout the visits. He played with them, read to them, and occasionally
verbally corrected them. He brought snacks and gifts for the children at Christmas.
      In closing, counsel for the minors argued that reunification services should
be terminated. She contended the evidence established that both parents lacked
insight, displayed poor judgment, and continued to pose a risk to all their children.
Counsel pointed to evidence that Father blamed the caseworkers and the
grandparents rather than himself for his issues, and that Father had “exhibit[ed]
anger and inappropriate reactions” rather than good judgment when placed in
triggering situations. She further contended that Father demonstrated a “pattern of
dishonesty” concerning his living situation and his relationship with Mother. She
expressed concern that this dishonesty would cause future domestic violence to be
covered up.
                                          8
       Counsel for DCFS argued that the parents lacked insight or understanding
into their relationship problems. He further contended that Father’s interactions
with the caseworkers demonstrated that his issues were ongoing and unresolved.
       Father’s counsel argued that because Father had completed most of the
counseling required by the court, he was in compliance with his case plan and Ki
should be returned to him. Alternatively, counsel asked the court to make a “no
reasonable services” finding, contending that the caseworkers were at fault for
failing to communicate their concerns about the program and his compliance to
Father.
       The court found that although Father was making substantial progress, he
still had unresolved issues. The court criticized DCFS for repeatedly replacing the
caseworkers and stated that the assigned caseworker would need to “contact and
meet with these parents on a much [more] regular basis than what was happening
previously.” Nonetheless, the court found that DCFS had complied with the case
plan by making reasonable efforts to enable the child to return home. The court
further found that returning Ki to the physical custody of either of her parents
would create a substantial risk of detriment to her safety and physical and
emotional well being, but that the parents had made significant progress in
resolving the issues that led to her removal, and that there was a substantial
probability that she could be returned within six months. The court extended
reunification services for Ki. Visitation with Ki remained monitored, with DCFS
discretion to liberalize.8




8
       Although it ordered reunification services terminated with respect to K and Ky, it
permitted Father unmonitored visitation with them, once a week.

                                            9
               3. Events Preceding Issuance of the Restraining Order
        In March 2015, shortly after caseworker Udemezue was assigned, Mother
and Father called him to ask if they could visit the children together at the
grandparents’ home. Udemezue expressed concern about a joint visit and asked
for additional time to review the case.9 Father thereafter texted Udemezue, saying
he intended to record their conversations. In April, Father called Udemuzue, and
after Udemuzue refused him permission to tape the call, began to make disparaging
remarks about the caseworker.
        On June 17, 2015, Udemuzue applied for a restraining order claiming Father
had left a threatening voicemail, saying “‘I will deal with you, you will see what I
will do. I am going to deal with you and file a defamation law suit against you.
You cannot mess with me. Do not ask me what I am talking [sic].’” The court
issued a temporary restraining order preventing Father from coming within 100
yards of Udemuzue, his residence or his vehicle.
        At the July 1, 2015 hearing on the application, Udemuze testified that Father
called him on the day after he testified at the review hearing and said: “I’m going
to deal with you. You came to court to lie about me. You are a liar . . . . [¶] I
would deal with you. When I’m done dealing with you, I will take you to court.”
After the call, Udemuze felt threatened and afraid.
        Father’s counselor, Roger Davis, called by Father, testified that on June 11,
he was on a three-way telephonic conversation with Father and Udemuze. Davis
said that during the call, he, not Father, threatened to take Udemuze to court
because of something Udemuze had said about the counselor earlier.



9
        The court did not issue an order permitting the parents to visit together until April
2015.

                                              10
      After hearing the evidence, the court issued a one-year restraining order.
The restraining order precluded Father from coming within 100 yards of Udemuze,
his residence or his vehicle; he was permitted to communicate with Udemuze by
telephone, text or email. Father appealed.


                                   DISCUSSION
      A. Custody
      “‘At [the] 6-, 12-, and 18-month review hearings, the juvenile court must
return the child to the custody of the parent unless it determines, by a
preponderance of the evidence, that return of the child would create a substantial
risk of detriment to the child’s physical or emotional well-being.’” (David B. v.
Superior Court (2004) 123 Cal. App. 4th 768, 789, quoting In re Marilyn H. (1993)
5 Cal. 4th 295, 307; see §§ 366.21, subds. (e)(1) & (f)(1), 366.22, subd. (a)(1); In re
Yvonne W. (2008) 165 Cal. App. 4th 1394, 1400 [“Until reunification services are
terminated, there is a statutory presumption that a dependent child will be returned
to parental custody”].) The agency has the burden of establishing detriment.
(David B. v. Superior Court, supra 123 Cal.App.4th at p. 789; §§ 366.21, subds.
(e)(1) & (f)(1), 366.22, subd. (a)(1).) Father contends the court’s finding at the
June 2015 hearing that returning Ki to his custody posed a risk of detriment was
not supported by substantial evidence. We disagree.
      In evaluating whether return of the child would create a substantial risk of
detriment to his or her physical or emotional well-being, “the juvenile court must
consider the extent to which the parent participated in reunification services.
[Citations.] The court must also consider the efforts or progress the parent has
made toward eliminating the conditions that led to the child’s out-of-home
placement. [Citations.]” (In re Yvonne W., supra, 165 Cal.App.4th at p. 1400.)
“This court views the record to determine whether substantial evidence supports
                                          11
the court’s finding that [the minor] would be at substantial risk of detriment if
returned to [the parent’s] custody. [Citation.] In so doing, we consider the
evidence favorably to the prevailing party and resolve all conflicts in support of the
trial court’s order.” (Id. at pp. 1400-1401.)
       Here, Father had anger issues that caused him to domestically abuse his wife
and terrorize his child, as well as intimidate and threaten the DCFS caseworkers
when they attempted to check on Ki’s wellbeing. After years of ignoring the
court’s orders and DCFS’s instructions, Father finally began participating in a
domestic violence and anger management counseling program in October 2014,
five months after Ki was detained. At the time of the review hearing, he was
several months from completing the program. The court acknowledged that Father
was making progress, but found he had not fully resolved the issues that led to the
assertion of jurisdiction, or reached the point at which Ki would be safe in his
care.10 Substantial evidence supported that determination. The counselor’s claim
that Father had learned to manage his anger and cease his violent or threatening
behavior was belied by Father’s interactions with the caseworkers during the
proceedings. Udemezue, who became the caseworker after Father had completed
nearly half the program, reported that Father continued to display anger and
belligerence during their interactions, including raising his voice, swearing,
making disparaging comments, and hanging up the phone in mid-conversation.
This culminated in the threat issued on June 11, 2015, the day after Udemuzue

10
        Respondent contends the court “did not find credible [the counselor’s] progress
letter indicating how much progress Father had made.” Although the court found that
Father’s actions did not match the counselor’s predictions with respect to his ability to
deal with difficult situations, it also found that Father had made significant progress in
alleviating the conditions that led to the assertion of jurisdiction by participating in the
program and stated that it trusted the report with respect to Father’s acceptance of
responsibility.

                                              12
testified at the review hearing. Prior caseworkers had attested to Father’s hostility,
lack of cooperation and refusal to communicate. In view of the reports of
caseworkers who had interacted with Father, the court was not bound by the
counselor’s assessment that Father had addressed his anger issues and posed no
threat to Ki. Its finding that Father had made insufficient progress to warrant Ki’s
return was supported by substantial evidence.


      B. Reasonable Services
      A family reunification plan must be developed as part of any dispositional
order removing a child from its home. (In re Dino E. (1992) 6 Cal. App. 4th 1768,
1776.) “[T]he plan must be specifically tailored to fit the circumstances of each
family [citation], and must be designed to eliminate those conditions which led to
the juvenile court’s jurisdictional finding. [Citation.]” (Id. at p. 1777.) “Services
will be found reasonable if the Department has ‘identified the problems leading to
the loss of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the course of the service
plan, and made reasonable efforts to assist the parents in areas where compliance
proved difficult . . . .’” (In re Alvin R. (2003) 108 Cal. App. 4th 962, 972-973,
quoting In re Riva M. (1991) 235 Cal. App. 3d 403, 414.) “Visitation is an essential
component of any reunification plan,” and “must be as frequent as possible.” (In
re Alvin R., supra, 108 Cal.App.4th at p. 972.)
      Father contests the court’s finding that he was provided reasonable
reunification services. Acknowledging that DCFS “correctly identified [Father’s]
problems and developed an appropriate reunification plan,” he contends it failed to
maintain adequate communication with him or provide appropriate visitation with
Ki. We agree with the court in Melinda K. v. Superior Court (2004) 116
Cal. App. 4th 1147, that the governing statute “does not authorize an appeal from
                                          13
[an] isolated finding,” such as the finding that the agency provided reasonable
services, “in the absence of an adverse order resulting from that finding.” (Id. at p.
1154.) If the agency fails to provide reasonable services, the remedy is to provide
additional services. Here, however, the court found that the parents were in
substantial compliance and provided additional services.
      Moreover, were we to address the merits, we would not overturn the juvenile
court’s finding. Although the court faulted DCFS for repeatedly replacing the
caseworkers and the caseworkers for failing to contact the parents more frequently,
the evidence established that Father was in a DCFS-approved program, making
substantial progress. Father points to no impediment to his ability to comply with
the case plan that can be attributed to caseworker turnover or the irregularity of
communication. Moreover, except for a brief period after the detention when he
was not in communication with the caseworker, he had regular, positive visitation
with Ki and his other children. That the visitation was not always in a place or
with a monitor of his choosing did not require the court to find that the
reunification services provided were inadequate.


      C. Monitored Visitation
      Appellant contends the court abused its discretion by ordering that Father’s
visits with Ki continue to be monitored, pointing out that he was provided weekly
unmonitored visitation with his older children. We conclude the court did not
abuse its discretion.
      “There is no question but that the power to regulate visitation between
minors determined to be dependent children [citation] and their parents rests in the
judiciary.” (In re Jennifer G. (1990) 221 Cal. App. 3d 752, 756.) Defining the
boundaries of the parent’s visitation “necessarily involves a balancing of the
interests of the parent in visitation with the best interests of the child.” (Id. at 757.)
                                           14
“In balancing these interests, . . . [t]he court may, of course, impose any
. . . conditions or requirements to further define the right to visitation in light of the
particular circumstances of the case before it.” (Ibid.)
      Support for an order restricting a parent’s visitation does not require proof of
actual harm to the child by the parent; the standard is substantial risk or danger of
harm. (See In re Marriage of Birdsall (1988) 197 Cal. App. 3d 1024, 1030; In re
Kristin H. (1996) 46 Cal. App. 4th 1635, 1656-1658.) In determining the need for
such an order, “the court may consider the parent’s past conduct as well as present
circumstances.” (In re Cole C. (2009) 174 Cal. App. 4th 900, 917; see also In re
Y.G. (2009) 175 Cal. App. 4th 109, 116 [juvenile court may “consider a broad class
of relevant evidence in deciding whether a child is at substantial risk from a
parent’s failure or inability to adequately protect or supervise the child”].)
“[D]ependency law affords the juvenile court great discretion in deciding issues
relating to parent-child visitation, which discretion we will not disturb on appeal
unless the juvenile court has exceeded the bounds of reason. [Citation.]” (In re
S.H. (2011) 197 Cal. App. 4th 1542, 1557.)
      The evidence established that Father had made progress, but had not
completely resolved the issues that led to the assertion of jurisdiction. He
continued to become angry and to issue threats when interacting with the
caseworkers. He continued to assert the claim that his participation in the one-
month long Alabama programs constituted full compliance with the court’s orders.
In addition, he had been deceptive about his California residency and relationship
with Mother, and had threatened to take Ki to Alabama to thwart DCFS. Although
the court permitted unmonitored visitation with K and Ky, they were older and
able to report inappropriate behavior. In view of these factors, we cannot say the
court abused its discretion in requiring visitation with Ki to continue to be
monitored for another review period.
                                            15
        D. Restraining Order
        An appellate court applies the substantial evidence standard of review to the
trial court’s factual findings in support of a restraining order (Sabbah v. Sabbah
(2007) 151 Cal. App. 4th 818, 822), and the abuse of discretion standard to its
decision to issue the order. (In re N.L. (2015) 236 Cal. App. 4th 1460, 1465-1466.)
Challenges to the sufficiency of the evidence are viewed in a light most favorable
to the respondent, and we indulge all legitimate and reasonable inferences to
uphold the juvenile court’s determination. (In re Cassandra B. (2004) 125
Cal. App. 4th 199, 210.) “If there is substantial evidence supporting the order, the
court’s issuance of the restraining order may not be disturbed.” (Id. at pp. 210-
211.)
        Father contends the court abused its discretion in issuing the restraining
order requested by Udemezue because substantial evidence does not support the
facts found true by the court to justify its issuance.11 First, he contends Udemezue
lacked credibility because he stated the threat was left in a voicemail in his
declaration in support of the restraining order, but testified at the hearing that the
threat was made while he was on the phone with Father. “The trier of fact
determines the credibility of witnesses, weighs the evidence, and resolves factual
conflicts,” and “may believe and accept as true only part of a witness’s testimony
and disregard the rest.” (In re Daniel G. (2004) 120 Cal. App. 4th 824, 830.) “On
appeal, we must accept that part of the testimony which supports the judgment.”
(Ibid.; see In re P.A. (2006) 144 Cal. App. 4th 1339, 1343-1344 [findings upheld
11
       Although the restraining order expired on July 1, 2016, the appeal is not moot. As
the court explained in In re Cassandra B., the issuance of a restraining order “could have
consequences for [the parent] in . . . future court proceedings” because the existence of
one restraining order “must be considered by the juvenile court in any proceeding to issue
another restraining order against [the parent].” (In re Cassandra B., supra, 125
Cal.App.4th at pp. 209-210.)

                                           16
despite inconsistencies in witness’s statements].) The court credited Udemezue’s
testimony, and we do not disturb that finding.
      Father further contends that no reasonable person would have viewed the
words used as a threat of “physical harm,” and that Father clearly meant only that
he would initiate litigation against Udemezue. He further points out that he had
disagreements and negative interactions with prior caseworkers without ever
having engaged in physical violence. According to Udemezue, Father stated that
he would “deal” with him, and that when he was done “dealing” with him, he
would take Udemezue to court. The court could reasonably interpret this as a
threat of physical violence in view of the evidence in the record that Father had
been physically violent with Mother in the past, and had threatened and attempted
to intimidate multiple prior caseworkers. We conclude the court’s factual findings
were supported by substantial evidence. Accordingly, the court did not abuse its
discretion in issuing the restraining order.




                                          17
                                DISPOSITION
     The court’s orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             MANELLA, J.


We concur:




EPSTEIN, P. J.




COLLINS, J.




                                        18